Electronically Filed
                                                        Supreme Court
                                                        SCEC-XX-XXXXXXX
                                                        15-JUN-2022
                                                        09:39 AM
                                                        Dkt. 5 ORD



                          SCEC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


        KARL O. DICKS and JAMES RYAN MALISH, Plaintiffs,

                                vs.

        STATE OF HAWAI#I, OFFICE OF ELECTIONS, Defendant.


                        ORIGINAL PROCEEDING

                    ORDER DISMISSING COMPLAINT
 (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          Upon consideration of plaintiffs Karl O. Dicks and
James Ryan Malish’s “Complaint,” filed on June 13, 2022, the
documents attached and submitted in support, and the record, this
court lacks jurisdiction to consider the complaint.     See HRS
§ 602-5; see also HRS §§ 11-172 and 632-1.     Accordingly,
          It is ordered that the complaint is dismissed.
          DATED: Honolulu, Hawai#i, June 15, 2022.
                                      /s/ Mark E. Recktenwald
                                      /s/ Paula A. Nakayama
                                      /s/ Sabrina S. McKenna
                                      /s/ Michael D. Wilson
                                      /s/ Todd W. Eddins